Opinion filed January 6, 2017




                                       In The


        Eleventh Court of Appeals
                                   ___________

                                No. 11-16-00351-CR
                                   ___________

                   ANGELITA FERNANDEZ, Appellant
                                          V.
                      THE STATE OF TEXAS, Appellee


                      On Appeal from the 32nd District Court
                             Mitchell County, Texas
                           Trial Court Cause No. 7560


                      MEMORANDUM OPINION
      Angelita Fernandez has filed an untimely notice of appeal from a conviction
for the third-degree felony offense of “prohibited item in a correctional facility.” We
dismiss the appeal.
      The documents on file in this case indicate that Appellant’s sentence was
imposed on June 8, 2016, and that her notice of appeal was filed in the district clerk’s
office on December 9, 2016, six months after Appellant was sentenced. Pursuant to
TEX. R. APP. P. 26.2(a), a notice of appeal is due to be filed either (1) within thirty
days after the date that sentence is imposed in open court or (2) if the defendant
timely files a motion for new trial, within ninety days after the date that sentence is
imposed in open court. A notice of appeal must be in writing and filed with the clerk
of the trial court. TEX. R. APP. P. 25.2(c)(1). The documents on file in this court
reflect that Appellant timely filed a motion for new trial but that she did not file her
notice of appeal until 184 days after her sentence was imposed. The notice of appeal
was, therefore, untimely. Absent a timely filed notice of appeal or the granting of a
timely motion for extension of time, we do not have jurisdiction to entertain this
appeal. Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998); Olivo v. State,
918 S.W.2d 519, 522–23 (Tex. Crim. App. 1996); Rodarte v. State, 860 S.W.2d 108,
110 (Tex. Crim. App. 1993).
      When the appeal was filed in this court, we notified Appellant by letter that
the notice of appeal appeared to be untimely and that the appeal may be dismissed
for want of jurisdiction. We requested that Appellant respond to our letter and show
grounds to continue.
      Appellant promptly responded by filing a sworn statement in support of an
out-of-time appeal.     In the statement, Appellant indicates that she received
ineffective assistance from her court-appointed trial counsel who filed the motion
for new trial but failed to file a motion to withdraw or a notice of appeal despite trial
counsel’s knowledge that, at the time of sentencing, the trial court granted Appellant
an appeal bond.
      We have considered Appellant’s response; however, we are without authority
to proceed with this appeal. Neither the trial court nor this court has jurisdiction to
grant an out-of-time appeal. Article 11.07 of the Texas Code of Criminal Procedure
vests complete jurisdiction over postconviction relief from final felony convictions


                                           2
in the Texas Court of Criminal Appeals. TEX. CODE CRIM. PROC. ANN. art. 11.07
(West 2015); Hoang v. State, 872 S.W.2d 694, 697 (Tex. Crim. App. 1993); Ater v.
Eighth Ct. of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991). The Court of
Criminal Appeals is the only court with jurisdiction to consider a motion for an out-
of-time appeal. See Ater, 802 S.W.2d at 243. The appropriate vehicle for Appellant
to seek an out-of-time appeal is for her to pursue a writ of habeas corpus from the
Court of Criminal Appeals pursuant to Article 11.07.
      Accordingly, we dismiss this appeal for want of jurisdiction.


                                                    PER CURIAM


January 6, 2017
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                         3